DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 7/16/2020.
Status of the claims
Claims 1-20 are currently pending for examination.

Claim Objections
Claims 1-20 objected to because of the following informalities:  
Independent claim 1 recited “first component of the IHS”, “IHS event”, Independent claims 10 and 17 each recited “metric data reports”, “first component of the IHS”, “IHS event”.  However, later in the claims refer to “metric report”, “first component”, “event”.    However, later in the claims refer to “first component”, “event”.  For consistency and clarity throughout the set of claims, these should all be amended to recited “metric reports”, “first component of the IHS” and “IHS event”.
This also applies to instances found in dependent claims 2-5, 7-9, 11, 12, 14, 16 and 18-19.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 10, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle et al. (US 20170257303, hereafter Boyapalle) in view of Egner et al. (US 20160249223, hereafter Egner).


Regarding claim 1, Boyapalle  disclose:  An  (Information Handling System) comprising:
 a plurality of sources of metric data (Boyapalle [0023] discloses: the software and hardware resources of a plurality of software application may be assessed to determine potential resource collisions and degradation of performance relative to crowd-sourced performance metrics); and 
a remote access controller providing remote management of the IHS, wherein the remote access controller is configured to (Boyapalle [0053] discloses Remote data center,  such as remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems):  
store metric reports received from the plurality of metric data sources (Boyapalle [0028] discloses: for example, for a customer's usage and device history may be reported to and stored in a monitoring system data repository [0030] discloses: system data and performance may be crowd-sourced to a monitoring system data repository. Measured performance data parameters include measurements taken of information handling system performance metrics …); 
receive an indication of an IHS event Boyapalle [0024] discloses: information on a footprint of resource utilization and linkages among software applications and hardware of contributing information handling systems may also be received, for example configuration data is also reported including, for example, hardware configuration and changes over time, software changes, operating system (OS) changes, basic input output system (BIOS) changes, historic data on repair); 
 wherein the indication specifies a first component of the  IHS as source of the event and wherein the indication specifies a first time associated with the event (Boyapalle [0103] discloses: activity levels of the various component devices or systems of a client information handling system via reports received from a monitored client information handling system as well as contribution information handling systems providing crowd-sourced data. [0178] discloses: report component device utilization data to the intelligent configuration management system including by its own initiation, periodic reporting); 
identify a first plurality of the stored metric reports generated by the first component prior to the first time (Boyapalle [0154] discloses: Atypical or abnormal behavior for a measured performance characteristic telemetry data metrics of a monitored client information handling system may be compared to the threshold and an analyzed software application may be classified accordingly. In one embodiment, the learned threshold may be determined from trends in reported performance characteristic telemetry data metrics that may lead to failures or other operational abnormalities such as security issues or software collisions);
 identify a second plurality of stored metric reports generated by components related to the first component (Boyapalle [0023] discloses: the software and hardware resources of a plurality of software application may be assessed to determine potential resource collisions and degradation of performance relative to crowd-sourced performance metrics. In another example, based on a history of performance metrics for a monitored client information handling system, performance metrics may be assessed to determine changes in hardware and software resources attributable to an added of upgraded software application); and 
Boyapalle didn’t disclose, but Egner discloses: generate an event report comprising the first plurality of the metric reports generated by the first component prior to the first time and the second plurality of metric reports generated by components related to the first component (Egner [0055] discloses: variation of the mobile broadband traffic reports may be used by the context aware radio resource management system. The variation is a link energy consumption report. These energy link reports contain data relating to time, location and radio frequency profile information similar to the radio frequency broadband traffic reports 220, The energy link report (event report) data may combine recent energy link profiles, historical energy link reports, and measurements through information handling system).
Boyapalle and Egner are analogous art because they are  in the same field of endeavor, information handling system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Boyapalle, to include the teaching of Egner, in order to detect and measure power consumption. The suggestion/motivation to combine is improve communication experience by leveraging the context aware radio resource management system and prediction of radio link quality of service, broadband traffic levels, usage trend data, power consumption, costs, preferences and other factors used to rate available conditional shared spectrum wireless links and other wireless links (Egner [0182]).
(Boyapalle [0171] discloses: data metrics with reported failures, operational issues). 
Regarding claim 9, Boyapalle  disclose:  The IHS of claim 1, wherein the plurality of metric reports generated by the first component prior to the first time are generated within a predefined interval prior to the first time associated with the event (Boyapalle [0154] discloses: The threshold is used to indicate a classification of resource utilization attributable to periods when each analyzed software application starts up, operates, is shutting down, or any combination of operational periods, threshold may be determined from trends in reported performance characteristic telemetry data metrics that may lead to failures or other operational abnormalities such as security issues or software collisions). 
Regarding claim 10, Boyapalle  disclose:   A method for providing diagnostic  (Information Handling System) telemetry, the method comprising: 
storing metric data reports received from a plurality of components of the IHS (Boyapalle [0028] discloses: for example, for a customer's usage and device history may be reported to and stored in a monitoring system data repository [0030] discloses: system data and performance may be crowd-sourced to a monitoring system data repository. Measured performance data parameters include measurements taken of information handling system performance metrics …); 
receiving an indication of an IHS event (Boyapalle [0024] discloses: information on a footprint of resource utilization and linkages among software applications and hardware of contributing information handling systems may also be received, for example configuration data is also reported including, for example, hardware configuration and changes over time, software changes, operating system (OS) changes, basic input output system (BIOS) changes, historic data on repair); 
identifying a first component of the  IHS as a source of the event and a first time associated with the event (Boyapalle [0103] discloses: usage of component devices may be determined by the intelligent configuration management system with information handling system diagnostic platform 310 according to detected activity of the variety of component devices and systems, such as data points collected may depend on the component device or system being monitored. For example, a processor or controller such as a CPU, utilization factors such as throughput, latency, availability, service times, throttle, ACPI processor states, thread number, processor queue length or other processing performance or utilization measurements may be taken); 
identifying a plurality of the stored metric reports generated by the first component prior to the first time (Boyapalle [0154] discloses: The threshold is used to indicate a classification of resource utilization attributable to periods when each analyzed software application starts up, operates, is shutting down, or any combination of operational periods);
identifying a plurality of the stored metric reports generated by components related to the first component (Boyapalle [0023] discloses: the software and hardware resources of a plurality of software application may be assessed to determine potential resource collisions and degradation of performance relative to crowd-sourced performance metrics. In another example, based on a history of performance metrics for a monitored client information handling system, performance metrics may be assessed to determine changes in hardware and software resources attributable to an added of upgraded software application); and
 generating an event report comprising the plurality of the metric reports generated by the first component prior to the first time and the plurality of metric reports generated by components related to the first component (Egner [0055] discloses: variation of the mobile broadband traffic reports may be used by the context aware radio resource management system. The variation is a link energy consumption report. These energy link reports contain data relating to time, location and radio frequency profile information similar to the radio frequency broadband traffic reports 220, The energy link report (event report) data may combine recent energy link profiles, historical energy link reports, and measurements through information handling system).
Boyapalle and Egner are analogous art because they are  in the same field of endeavor, information handling system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Boyapalle, to include the teaching of Egner, in order to detect and measure power consumption. The suggestion/motivation to combine is improve communication experience by leveraging the context aware radio resource management system and prediction of radio link quality of service, 
 
Regarding claim 13, Boyapalle  disclose:  The method of claim 10, wherein the  event is an error condition (Boyapalle [0171] discloses: data metrics with reported failures, operational issues). 

Regarding claim 16, Boyapalle  disclose:  The method of claim 10, wherein the plurality of metric reports generated by the first component prior to the first time are generated within a predefined interval prior to the first time associated with the event (Boyapalle [0154] discloses: The threshold is used to indicate a classification of resource utilization attributable to periods when each analyzed software application starts up, operates, is shutting down, or any combination of operational periods, threshold may be determined from trends in reported performance characteristic telemetry data metrics that may lead to failures or other operational abnormalities such as security issues or software collisions). 
Regarding claim 17, Boyapalle  disclose:   A remote access controller providing diagnostic  (Information Handling System) telemetry; the remote access controller comprising: 
one or more processors (Boyapalle [0186]); and 
a memory device coupled to the one or more processors, the memory device storing computer-readable instructions that, upon execution by the one or more processors (Boyapalle [0186]), cause the remote access controller to: 
store metric data reports received from a plurality of components of the IHS (Boyapalle [0028] discloses: for example, for a customer's usage and device history may be reported to and stored in a monitoring system data repository [0030] discloses: system data and performance may be crowd-sourced to a monitoring system data repository. Measured performance data parameters include measurements taken of information handling system performance metrics …) ; 
receive an indication of an IHS event Boyapalle [0024] discloses: information on a footprint of resource utilization and linkages among software applications and hardware of contributing information handling systems may also be received, for example configuration data is also reported including, for example, hardware configuration and changes over time, software changes, operating system (OS) changes, basic input output system (BIOS) changes, historic data on repair); 
 wherein the indication specifies a first component of the IHS   as a source of the event and wherein the indication specifies a first time associated with the event (Boyapalle [0103] discloses: activity levels of the various component devices or systems of a client information handling system via reports received from a monitored client information handling system as well as contribution information handling systems providing crowd-sourced data. [0178] discloses: report component device utilization data to the intelligent configuration management system including by its own initiation, periodic reporting); 
identify a plurality of the metric reports generated by the first component prior to the first time (Boyapalle [0154] discloses: The threshold is used to indicate a classification of resource utilization attributable to periods when each analyzed software application starts up, operates, is shutting down, or any combination of operational periods);
 identify a plurality of metric reports generated by components related to the first component (Boyapalle [0023] discloses: the software and hardware resources of a plurality of software application may be assessed to determine potential resource collisions and degradation of performance relative to crowd-sourced performance metrics. In another example, based on a history of performance metrics for a monitored client information handling system, performance metrics may be assessed to determine changes in hardware and software resources attributable to an added of upgraded software application); and 
generate an event report comprising the plurality of the metric reports generated by the first component prior to the first time and the plurality of metric reports generated by components related to the first component (Egner [0055] discloses: variation of the mobile broadband traffic reports may be used by the context aware radio resource management system. The variation is a link energy consumption report. These energy link reports contain data relating to time, location and radio frequency profile information similar to the radio frequency broadband traffic reports 220, The energy link report (event report) data may combine recent energy link profiles, historical energy link reports, and measurements through information handling system).

Regarding claim 20, Boyapalle  disclose:   The remote access controller of claim 17, wherein the  event is an error condition (Boyapalle [0171] discloses: data metrics with reported failures, operational issues). 
Claims 2-5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle et al. (US 20170257303, hereafter Boyapalle) in view of Egner et al. (US 20160249223, hereafter Egner)  in view of Montag (US 20140064258).

Regarding claim 2, Boyapalle  didn’t disclose, but Montag discloses: disclose:   The  IHS of claim 1, wherein the components related to the first component are determined based on physical proximity to the first component (Montag [0010] discloses: The wireless communication subsystem selectively interfaces with each of plural devices through one or more bands based upon the proximity of nearby wireless devices to the information handling system). 
Boyapalle and Montag are analogous art because they are  in the same field of endeavor, information handling system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Boyapalle, to include the teaching of Montag, in order to automated discovery and connection by an information handling system. The suggestion/motivation to combine is automated discovery and connection by an information handling system to wireless devices based upon proximity 
Regarding claim 3, Boyapalle  disclose:  The  IHS of claim 2, wherein the physical proximity is determined based on a proximity from a coupling of the first component to the IHS (Montag [0010] discloses: Proximity is determined from either a) the relative calculated physical position of the information handling system, such as determined by GPS measurement or location service determination via nearby access points, or b) by the relative received signal strength versus transmitted power of a wireless interface on the information handling system such as Wi-Fi or Bluetooth, or c) by physical contact between devices). 
Regarding claim 4, Boyapalle  disclose:  The  IHS of claim 2, wherein the components related to the first component are located in bays of the IHS that are adjacent to a bay in which the first component is located (Montag [0019] discloses: Portable information handling system 10 includes a device map 42 that stores a set of wireless devices associated with a wireless proximity-based connectivity station (bay) of the end user and the positions of the wireless devices).

Regarding claim 5, Boyapalle  disclose:   The  IHS of claim 2, wherein the first component is coupled to the  IHS via a first connector and wherein the components related to the first component are coupled to connectors that are adjacent to the first connector (Montag [0019] discloses: a work zone 12 having plural wireless proximity-based connectivity stations 14 carrying a portable information handling system 10. Portable information handling system 10 includes a device map 42 that stores a set of wireless devices associated with a wireless proximity-based connectivity station of the end user and the positions of the wireless devices). 
Regarding claim 11, Boyapalle as modified disclose:   The method of claim 10, wherein the components related to the first component are determined based on physical proximity to the first component (Montag [0010] discloses: The wireless communication subsystem selectively interfaces with each of plural devices through one or more bands based upon the proximity of nearby wireless devices to the information handling system). 
Boyapalle and Montag are analogous art because they are  in the same field of endeavor, information handling system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Boyapalle, to include the teaching of Montag, in order to automated discovery and connection by an information handling system. The suggestion/motivation to combine is automated discovery and connection by an information handling system to wireless devices based upon proximity (Montag [0008]).
 
Regarding claim 12, Boyapalle  disclose:  The method of claim 11, wherein the first component is coupled to the IHS via a first connector and wherein the components related to the first component are coupled to connectors that are adjacent to the first connector (Montag [0019] discloses: a work zone 12 having plural wireless proximity-based connectivity stations 14 carrying a portable information handling system 10. Portable information handling system 10 includes a device map 42 that stores a set of wireless devices associated with a wireless proximity-based connectivity station of the end user and the positions of the wireless devices). 

Regarding claim 18, Boyapalle  disclose:  The remote access controller of claim 17, wherein the components related to the first component are determined based on physical proximity to the first component(Montag [0010] discloses: The wireless communication subsystem selectively interfaces with each of plural devices through one or more bands based upon the proximity of nearby wireless devices to the information handling system). 
Boyapalle and Montag are analogous art because they are  in the same field of endeavor, information handling system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Boyapalle, to include the teaching of Montag, in order to automated discovery and connection by an information handling system. The suggestion/motivation to combine is automated discovery and connection by an information handling system to wireless devices based upon proximity (Montag [0008]).

Claims 7-8, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle et al. (US 20170257303, hereafter Boyapalle) in view of Egner et al. (US 20160249223, hereafter Egner) in view of Thodati et al. (US 20140280804, hereafter Thodati).

Regarding claim 7, Boyapalle didn’t disclose, but Thodati  disclose:  The  IHS of claim 1, wherein the components related to the first component are determined based on a logical relationship to the first component (Thodati [0025] discloses: determination of the relationships between the devices and device components result in the relationship based graph).
 Boyapalle and Thodati are analogous art because they are  in the same field of endeavor, information handling system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Boyapalle, to include the teaching of Thodati, in order to provide dynamic workflows. The suggestion/motivation to combine is provide dynamic workflows based on relationships between information handling systems and information handling system components.

Regarding claim 8, Boyapalle  disclose:  The IHS of claim 7, wherein the logical relationship comprises management of the first component by the related components (Thodati [0028] discloses: the system management application will detect the connection of the client IHS to the network system…). 
Regarding claim 14, Boyapalle  disclose:   The method of claim 10, wherein the components related to the first component are determined based on a logical relationship to the first component (Thodati [0025] discloses: determination of the relationships between the devices and device components result in the relationship based graph).
 Boyapalle and Thodati are analogous art because they are  in the same field of endeavor, information handling system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Boyapalle, to include the teaching of Thodati, in order to provide dynamic workflows. The suggestion/motivation to combine is provide dynamic workflows based on relationships between 
Regarding claim 15, Boyapalle  disclose:  The method of claim 14, wherein the logical relationship comprises management of the first component by the related components(Thodati [0028] discloses: the system management application will detect the connection of the client IHS to the network system…).  
Regarding claim 19, Boyapalle  disclose:  The remote access controller of claim 17, wherein the components related to the first component are determined based on a logical relationship to the first component (Thodati [0025] discloses: determination of the relationships between the devices and device components result in the relationship based graph).
 Boyapalle and Thodati are analogous art because they are  in the same field of endeavor, information handling system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Boyapalle, to include the teaching of Thodati, in order to provide dynamic workflows. The suggestion/motivation to combine is provide dynamic workflows based on relationships between information handling systems and information handling system components.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161